Citation Nr: 0119272	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  95-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a chronic 
seizure/syncope disorder, including due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1983 to April 
1992, including in the Southwest Asia theater of operations 
from January to April 1991.  He also had additional service 
with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claims for service connection for a low back 
disability and for a seizure disorder.  When this case was 
previously before the Board in October 1998, the issues now 
before it were remanded for additional development of the 
record.  As the requested actions have been accomplished, the 
case is again before the Board for appellate consideration.

The Board notes that in October 1998, it denied service 
connection for Lyme disease.  In addition, the issue of 
service connection for a psychiatric disability was remanded.  
Based, in part, on the findings of a Department of Veterans 
Affairs (VA) psychiatric examination in October 1999, the RO, 
in a rating decision dated in November 2000, granted service 
connection for dysthymia, and assigned a 30 percent 
evaluation for this disability.  As no appeal has been taken 
to date from that determination, this decision is limited to 
the issues noted on the previous page.

The issue of entitlement to service connection for a low back 
disability will be addressed in the remand section below.


FINDING OF FACT

A chronic seizure/syncope disorder has not been documented 
following the veteran's discharge from service.



CONCLUSION OF LAW

A chronic seizure/syncope disorder, including due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may a seizure disorder be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Since these legislative changes serve to eliminate the 
"gatekeeping" function in the VA claims process imposed by 
the standard for a well-grounded claim, see, e.g., Hensley v. 
West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is of 
the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are additional private medical records that could be 
obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with several examinations in relation to his claim for 
service connection for a seizure/syncope disorder, including 
due to undiagnosed illness.  

The record discloses that the December 1994 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The August 1995 statement of the case 
and the November 2000 supplemental statement of the case 
provided the veteran with the relevant laws governing service 
connection and reasons and bases for the RO decision.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Missouri 
Veterans Affairs Commission.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran passed 
out in a parade in April 1983.  Following an examination, the 
assessment was heat exhaustion.  In a referral to 
neurology/psychiatry dated in April 1990, it was noted that 
the veteran was having dissociative stares lasting up to ten 
to fifteen minutes.  He was seen later that month and 
reported having periods of "blank stares" in which he was 
unaware of and unresponsive to his surroundings.  Following 
an examination, no pertinent assessment was made.  An 
electroencephalogram in May 1990 was normal.  A CT scan of 
the brain in September 1990 was unremarkable.  

The veteran's National Guard medical records show that on a 
report of medical history completed in conjunction with the 
enlistment examination in January 1993, the veteran denied 
having epilepsy or fits.  A neurologic evaluation on the 
enlistment examination was normal.

Private medical records show that the veteran was seen in 
April 1994 after he had reportedly passed out that morning.  
His right side was numb.  The assessment was syncope.  Later 
that month, seizures were noted.  

The veteran was seen by a private physician in April 1994.  
He related that his first episode of blacking out was in 
1982, and that he had a couple of episodes during that time 
period.  They were always related to overexerting himself in 
sports, fatigue and overheating.  About six months earlier, 
he began having more frequent spells, somewhat different in 
character.  He would feel as if his peripheral vision was 
dimming and "closing in."  He reported that he was unable 
to control his upper extremities and he would then black out.  
The spells had occurred on two occasions while sitting and 
once while driving.  He stated that he was unconscious for 
only a few seconds.  Following this, he had numbness and 
tingling on the right upper extremity and the right lower 
extremity and he felt weak on the right side.  He had never 
had tongue biting, incontinence or involuntary jerking.  
Following an examination, the pertinent impression was 
syncope, of undetermined etiology.  The examiner indicated 
that the neurological examination was normal.  The 
differential diagnoses included vertebrobasilar migraine, 
seizures and cardiac arrhythmias.  

The veteran was hospitalized in a private facility in July 
1994.  The physician noted that he had seen the veteran in 
April 1994 for recurrent spells.  It was reported the veteran 
had undergone extensive evaluation, including an 
electroencephalogram, a 24-hour Holter monitor and video 
monitoring, all of which were entirely normal.  The physician 
stated that he suspected the veteran might have seizures.  It 
was noted that the veteran apparently had a "grand mal" 
seizure at work sometime after the examiner had last seen him 
in May 1994.  Dilantin was prescribed, but the veteran was 
switched to Tegretol.  About one week prior to admission, the 
veteran had another episode.  On the day of admission, he had 
another spell while on the assembly line at work.  He was 
seen in the emergency room of another hospital and was 
reportedly post-ictal and confused.  Following a consultation 
during the hospitalization, the pertinent impression was to 
rule out dissociative episodes that might explain some of the 
spells or seizure-like activity.  There was a question of 
seizure disorder.  The examiner commented that he believed 
that if the veteran's underlying depression was treated, 
there was a good chance his anxiety difficulties and his 
dissociative-like spells would also resolve.  A video 
electroencephalogram was within normal limits.  The final 
pertinent diagnoses were syncope and pseudo-seizures.  

Additional VA and private medical records, including those 
from the veteran's employer, dated from 1993 to 1995 have 
been associated with the claims folder.  These reflect 
treatment for similar complaints.  Apparent seizure activity 
was noted in 1994.  The veteran was hospitalized by the VA 
from October to November 1995.  He related that he began 
having problems after returning from the Persian Gulf in 
"1992."  He began to have blackouts.  A neurological 
consultation during the hospitalization showed that it was 
felt that the veteran did not have a seizure disorder.  It 
was indicated that the veteran had a non-epileptic seizure, 
most probably vasomotor syncope.  A tilt table test was 
recommended and was negative.  

A VA neurological examination was conducted in August 1996.  
Following the examination, the assessments were probable 
syncopal episodes by description and stated history of 
possible seizures, but this appeared to be very unlikely.  
The examiner commented that the veteran described episodes 
that included loss of consciousness.  These did not appear to 
be epileptic.  The single episode in which there might have 
been tonic/clonic shaking could possibly have been a seizure.  
It was opined that the more likely alternative was that he 
had a syncopal episode and there might have been tonic/clonic 
movements associated therewith.  There were no witnessed 
reports.  A sleep-deprived electroencephalogram was normal-
probable syncopal episodes.  

Numerous statements were submitted by acquaintances and co-
workers of the veteran.  These were to the combined effect 
that they had seen the veteran staring into space or in a 
daze.  It was also noted that his symptoms included shortness 
of breath, fainting, weakness and having his eyes fixed.  

On VA psychiatric examination in April 1997, it was indicated 
that the veteran had a history of a seizure disorder.  

In a report of a VA general medical examination in April 
1997, it was indicated as medical history that the veteran 
had been diagnosed with petit mal seizure in 1993.  It was 
further reported that, following a work-up at a VA facility, 
it was felt that he did not have a seizure disorder, but 
rather had a syncopal disorder.  

The veteran was afforded a VA psychiatric examination in 
October 1999.  He related that he had a history of episodes 
that had been called seizures and were treated as seizures 
for a while, but that he believed were more like panic 
attacks.  He stated that he continued to have discrete 
episodes in which he felt that he had some of the symptoms 
that were once described as seizures.  No pertinent diagnosis 
was made.

On VA examination for seizures in October 1999, the examiner 
noted that the claims folder, as well as other medical 
records, had been reviewed.  An extensive past medical 
history of dissociative episodes that first appeared after 
the veteran returned from the Persian Gulf was noted.  It was 
indicated that at one time it was felt that the veteran had a 
seizure disorder.  The examiner commented that he had 
reviewed the veteran's records from multiple psychiatrists 
and neurologists and concluded that it did not appear that 
the veteran had a seizure disorder.  Following an 
examination, the impressions were sleep disorder, chronic 
anxiety with panic attacks and history of pseudoseizures.  

Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
seizure disorder becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001'and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis (emphasis added).

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See also 38 U.S.C.A. 
§ 1117 (West 1991).

The Board acknowledges that the veteran has received 
extensive evaluations for symptoms that have, at various 
times, been attributed to seizures.  The fact remains, 
however, that it has never been clinically established that 
he has a chronic seizure disorder.  It is conceded that the 
veteran served in the Persian Gulf and that, therefore, the 
provisions of 38 C.F.R. § 3.317 are applicable.  There are 
numerous references to the fact that the veteran had syncope.  
Even if syncope is considered to be a neurological sign or 
symptom, the fact remains that following the most recent VA 
examination, the examiner concluded that the veteran had a 
history of pseudoseizures.  There was no current evidence of 
any chronic seizure/syncope disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the United States Court of 
Appeals for Veterans Claims noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board finds, accordingly, that the 
medical evidence of record, which demonstrates that there is 
no current clinical evidence showing a chronic 
seizure/syncope disorder, is of greater probative value than 
the veteran's allegations that he has this disability.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for service connection for a 
chronic seizure/syncope disorder, to include as due to 
undiagnosed illness.  


ORDER

Service connection for a chronic seizure/syncope disorder, to 
include as due to undiagnosed illness, is denied.


REMAND

The veteran also asserts that service connection is warranted 
for a low back disability.  The service medical records 
reflect that the veteran was treated on a number of occasions 
for low back complaints.  He apparently underwent surgery for 
a ruptured disc in 1994 or 1995.  The RO twice asked the 
veteran to provide information concerning the physician who 
reportedly performed the surgery, but he failed to sign the 
appropriate release form.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court for in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a low 
back disability since his discharge from 
service.  The RO should specifically 
request that the veteran furnish the 
necessary information concerning the 
physician who performed his back surgery, 
and the hospital where it was done.  
After securing the necessary release, the 
RO should obtain any of these records 
that have not already been associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back disability present.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's current 
low back disability is related to the 
symptoms he experienced in service.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 



